AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                     Page 1of1



                                     UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                                      JUDGMENT IN A CRIMINAL CASE
                                      v.                                                           (For Offenses Committed On or After November 1, 1987)


                   Jose Arnulfo Diaz-Montoya                                                       Case Number: 2:19-mj-9662

                                                                                                   Federal Defenders
                                                                                                   Defendant's Attorney


REGISTRATION NO. 85673298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                            ~~~~~~~~~~~~~~~~~~~~~~~~~~~




 0 was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                                 Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                                     1

 0 The defendant has been found not guilty on count(s)                                   ~~~~~~~~~~~~~~~~~~~




 0 Count(s)                                                                                         dismissed on the motion of the United States.

                                                                     IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                 0 TIME SERVED                                                KJ                                         days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Tuesday, June 11, 2019
                                                                                      A-+
                                                                                         e of Imposition of Sentence
                  (-_.""·.   -                    FILED
Received           / ~~l_,../
              ous'iVf>' ,,...                      JUN 11 2019                                  ORABLE RUTH BMlMUDEZ MONTENEGRO
                                 . so~-L~-~i\,, Li .S. r. :'.>H•'(''T' ("'".
                                   P .urn •.... .-, Ok~T;;i····;.::· .....·.•RT
                                                                                              ITED STA TES MAGISTRATE JUDGE
                                 I
                                 .__ . .
                                 '.oY                    " . , . v i - C;\Ll'~""'"ll
                                                                            ... 'I" ''i A I
C lerk's Office Cop;- -                               ·· · _q_p"i>L;riJ
                                                                                                                                                2: 19-mj-9662
